Opper, J., concurring: It is difficult to see how this proceeding can be decided in favor of respondent without expressly overruling duett, Peabody & Co., 3 T. C. 169. Here, as there, the stock was bought “for later sale or distribution to its officers and employees”; there, as here, it was subsequently sold because the corporation wanted to raise funda by the sale of its capital stock. Yet there we arrived at a conclusion favorable to the taxpayer and here we find for the respondent. Since, however, I am of the opinion that the Cluett, Peabody case was wrongly decided, I agree with the present result.